IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


K.B.,                                         : No. 203 WAL 2020
                                              :
                     Petitioner               :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
               v.                             :
                                              :
                                              :
J.J.W., JR.,                                  :
                                              :
                     Respondent               :


                                       ORDER



PER CURIAM

        AND NOW, this 28th day of July, 2020, the Petition for Allowance of Appeal is

DENIED.